Citation Nr: 1009822	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a rash of the hands, feet, and legs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
angina pains.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a claimed morphine overdose, to include anxiety 
and shortness of breath.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, diagnosed as an adjustment disorder 
with an anxious and depressed mood.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic headache disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to August 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2007 Order, the Court 
granted a June 2007 joint motion for remand, vacated the 
October 2005 Board decision that denied the veteran's claims, 
and remanded the matter for compliance with the instructions 
in the joint motion.  In December 2007, the Board remanded 
the matter to the Appeals Management Center (AMC), in 
Washington, DC for compliance with the Court's Order.  Such 
action having been taken, the matter is once again before the 
Board for appellate review.

The issues of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of a myocardial infarction; entitlement to 
compensation under 38 U.S.C.A. § 1151 for angina pains; 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a claimed morphine overdose, to include anxiety 
and shortness of breath; entitlement to compensation under 38 
U.S.C.A. § 1151 for a disability manifested by a low heart 
rate, alternating high and low blood pressure, fatigue, 
insomnia, restlessness, nausea, lightheadedness, and 
dizziness; entitlement to compensation under 38 U.S.C.A. § 
1151 for a psychiatric disorder, diagnosed as an adjustment 
disorder with an anxious and depressed mood; and entitlement 
to compensation under 38 U.S.C.A. § 1151 for a chronic 
headache disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran no longer has a rash affecting his hands, feet, 
and legs.


CONCLUSION OF LAW

In the absence of a disability, there can be no valid claim 
for VA compensation benefits alleged to have resulted from VA 
medical care.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.800 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Veteran was 
provided with this information in a letter of November 2009, 
prior to the most recent adjudication of his claims.  The VA 
is also required to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of September 2009, prior to the most 
recent adjudication of the claims.  

We are satisfied that all necessary evidence pertaining to 
the issue decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  

Analysis

In a December 2009 statement, the Veteran noted that he no 
longer suffers from a rash affecting his hands, feet, and 
legs, although his other disabilities continue to diminish 
his quality of life.  

A threshold requirement for the grant of VA compensation for 
any disability is that the disability claimed must be shown 
present.  The provisions of the statute under which the 
Veteran has brought the instant claim require that a 
qualifying additional disability be shown.  38 U.S.C.A. 
§ 1151.  Generally such a showing requires competent medical 
evidence of a current disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997).  However, in this case, the Veteran, 
himself, has notified the VA that he is no longer 
experiencing a rash on his hands, feet, and legs.  His 
statement to this effect constitutes the best evidence of his 
current condition, as he is in the best position to observe 
the skin on his hands, feet, and legs.  No specialized 
medical knowledge or training is required to reach the 
conclusion that he no longer has a rash.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the Board finds that no medical 
confirmation is required in this case.

In the absence of a current disability, the Board will deny 
VA compensation benefits for a rash affecting his hands, 
feet, and legs.  We hope that this denial will allow everyone 
involved to focus upon the Veteran's other disabling 
impairments with the aim of expeditiously resolving the 
remaining long-standing claims.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a rash of the hands, feet, and legs are denied.


REMAND

The Veteran contends that VA medical care during a 
hospitalization in September 1996 caused a myocardial 
infarction; anginal pains; anxiety; shortness of breath; a 
disability manifested by a low heart rate, including 
alternating high and low blood pressure, fatigue, insomnia, 
restlessness, nausea, lightheadedness, dizziness; and a 
psychiatric disorder.  To the extent that he had these 
disabilities prior to the 1996 hospitalization, he asserts 
that events during the hospitalization caused aggravation of 
the disabilities.

As noted above, the Board remanded this matter in 2007, for 
compliance with a Court's order to provide adequate due 
process notice to the Veteran as to the law and regulations 
his case was to be adjudicated under.  However, the Board's 
remand, which had been mailed to the Veteran's address of 
record, was returned by the postal service.  The Veteran had 
moved without keeping the VA apprised of his new address.  
Eventually, his current address was located and a copy of the 
Board's remand, along with the appropriate notice required by 
the Court was provided.  However, due to the time the case 
had been before the Court and the time involved with locating 
the Veteran's new address, a period of more than four years 
had passed since the October 2005 Board decision.  

In a December 2009 statement, the Veteran reiterated that he 
continues to be afflicted with the disabilities at issue, and 
noted that he receives VA care for them.  He stated that he 
cannot travel very far away from the VA medical center where 
he receives his medical care as his overall health condition 
is so fragile.  Due to the delays set forth above, the most 
recent VA treatment records contained in the claims file are 
dated in 2004.  All VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Thus, upon remand, the Veteran's VA medical records 
reflecting his care over the past five years should be 
obtained and reviewed for any impact upon his 38 U.S.C.A. 
§ 1151 claims.  If he has received any private medical care 
for the disabilities at issue, he is hereby notified that he 
must inform VA so that VA can assist him in obtaining copies 
of these records.  Additional medical opinion as to whether 
the Veteran sustained any additional disability resulting 
from his VA care should be sought as necessary.

The Veteran is also reminded that it is his responsibility to 
apprise the VA of any future address changes.  His case was 
needlessly delayed through his failure to notify the VA when 
he moved, and it is to the benefit of all parties involved to 
minimize such future delays.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at the Jackson VA Medical Center 
and any related outpatient clinics from 
May 2004 until the present for inclusion 
in the claims file.

2.  Review all the medical records 
obtained.  IF such review reveals any 
information having a bearing upon the 
question of whether the Veteran 
sustained any additional chronic 
disability during his September 1996 VA 
hospitalization, then the Veteran's 
claims file should be forwarded to a VA 
physician at a different VA facility 
for review and opinion.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


